 

 

Case 1:20-cv-02794 Document1 Filed 04/03/20 Page 1 of 4

DOUGHERTY, RYAN & HESSION, LLP.
Attorneys for Plaintiffs

OEC FREIGHT (NY) INC.

250 Park Avenue

Seventh Floor

New York, New York 10177

Phone: 212-889-2300

Fax: 646-485-5630

Email: john. hession@doughertyryan.com
John J. Hession, Esq. (3501JH)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ee: = ---X

 

ORIENT EXPRESS CONTAINER CO, LTD.
Index No:
Plaintiffs,

-against- COMPLAINT

MV MSC LUCY, her engines, boilers, etc. in rem,
MEDITERRANEAN SHIPPING COMPANY S.A.;
And MEDITERRANEAN SHIPPING COMPANY
(USA) INC,,

Defendants.
sessewenaee tine Jcumepepeeeuecene xX

 

The plaintiffs herein, by their attorneys, DOUGHERTY, RYAN & HESSION, LLP., complaining
of the above named vessel and defendants, allege upon information and belief:

1. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal
Rules of Civil Procedure.

2. At and during all times hereinafter mentioned, plaintiffs, OEC GROUP NEW YORK and
ORIENT EXPRESS CONTAINER CO, LTD. (hereinafter “OEC”), had and now have the legal status and
principal office and place of business stated in Schedule A hereto annexed and by this reference
made a part hereof.

3. Atand during all the times hereinafter mentioned, defendants had and now have the
legal status and office and place of business stated in Schedule A hereto annexed and by this

reference made a part hereof, and were and now are engaged in business as a common carrier of

 
 

 

Case 1:20-cv-02794 Document1 Filed 04/03/20 Page 2 of 4

merchandise by water for hire, and owned, operated, managed, chartered and controlled the above
named vessel, which now is or will be within the jurisdiction of this Court during the pendency of
this action.

4. Onor about the date and at the Port of Shipment stated in Schedule A, there was
delivered to the vessel and defendant in good order and condition the shipment described in
Schedule A, which the said vessel and defendant received, accepted and agreed to transport for
certain consideration pursuant to the terms and conditions of certain Bills of Lading as listed in
Schedule A to the Port of Discharge stated in Schedule A.

5. Thereafter, the said vessel arrived at the Port of Discharge described in Schedule A
where the aforementioned cargo was delivered but not in the same good order and condition in
which received and shipped, but rather in a damaged condition, or non-delivered.

6. By reason of the premises, the defendants breached their duties to plaintiffs as a common
carrier by water for hire and were otherwise at fault.

7. Plaintiffs OEC were the consignee and owner or otherwise had a proprietary interest in
the cargo described in Schedule A and brings this action on its own behalf and as agent and trustee
on behalf of and for the interest of all parties who may be or become interested in the said shipment
as their respective interests may ultimately appear, and said plaintiff is entitled to maintain this
action.

8. Plaintiffs OEC have duly performed all duties and obligations on its part to be
performed.1

9. By reason of the premises, plaintiffs have sustained damages nearly as same can now be
estimated, not part of which has been paid, although duly demanded, in the amount of Twenty
Thousand Dollars ($20,000.00).

WHEREFORE, plaintiffs pray:

 
 

 

Case 1:20-cv-02794 Document1 Filed 04/03/20 Page 3 of 4

1. That process in due form of law according to the practice of this Court may issue against
defendants. |

2. That if defendants cannot be found within this District, that all of their property within
this District be attached in the sum set forth in this Complaint, with interest and costs.

3. That a decree may be entered in favor of plaintiffs against defendants for the amount of
plaintiffs’ damages, together with interest and costs.

4. That process in due form of law according to the practice of this Court may issue against
the aforesaid named vessel.

5. Plaintiffs further pray for such other, further and different relief as to this Court may
seem just and proper in the premises.

Dated: New York, New York
April 3, 2020

Respectfully submitted

DOUGHERTY, RYAN & HESSION, LLP.
Attorneys for WL

reba a off 3p0T}H)
250 Park
7h Floor

New York, New York 10177
(212) 889-2300

 

 
 

 

Case 1:20-cv-02794 Document1 Filed 04/03/20 Page 4 of 4

SCHEDULE “A”

Plaintiffs, OEC Group New York and Orient Express Container Co Ltd. were and now area
corporation with an office and place of business at One Cross Island Plaza, 133-33 Brookville
Boulevard, Suite 306, Rosedale, New York 11422.

Defendants, MV MSC LUCY, and Mediterranean Shipping Company, S.A., were and now are a foreign
corporation with an office and place of business at Chemin Rieu 12-14, 1208, Geneva, Switzerland .

Defendant, Mediterranean Shipping Company (USA) Inc., was and now is a corporation with an
office and place of business at 420 5th Avenue- 8th Floor, New York, New York 10018.

Cause of action against the MV MSC LUCY, in rem, and Mediterranean Shipping Company, S.A.,
in personam

Port of Loading: Altamira, Mexico

Vessel: MSC LUCY - Voy No: MF913E

Container No: MEDU9060600 (142,280kgs Flexibags of NFC)
Port of Discharge: Miami, Florida, United States

Cargo: Fruit juice

MSC B/L MEDUMX268920 - dtd March 29, 2019
House B/L OERT668702100072 - dtd March 29, 2019

Shipper: OEC Freight S De RLDE CV
-Consignee: OEC Freight (NY) Inc.
Place of Receipt: Alamo, Temapache
Amount of Loss: $20,000

 
